t c no united_states tax_court asat inc petitioner v commissioner of internal revenue respondent docket no filed date p a wholly owned domestic subsidiary purchased assembly services from its parent a foreign_corporation during an irs audit of p's federal corporate_income_tax return the irs notified p that it would need to be appointed its parent's limited agent under sec_6038a i r c p did not obtain the authorization of agent before r issued a notice_of_deficiency consequently pursuant to sec_6038a i r c which grants the commissioner the authority to determine in her sole discretion the cost_of_goods_sold and deductions arising out of transactions between a domestic_corporation and a related foreign_corporation r determined that p's cost_of_goods_sold should be decreased and eliminated a net_operating_loss nol carryforward which originated from p's and tax years in addition r disallowed p's deduction for consulting fees paid to an unrelated domestic_corporation and applied the accuracy-related_penalty held sec_6038a i r c applies to p for the year at issue held further p failed to obtain the authorization of agent required by sec_6038a i r c held further r did not abuse her discretion when she adjusted p's cost_of_goods_sold and nol under sec_6038a i r c held further p may not deduct the consulting fees as it did not prove that the expense was ordinary and necessary held further p is liable for the accuracy-related_penalty james e merritt linda a arnsbarger and thomas h steele for petitioner mary e wynne michael f steiner and grace l perez- navarro for respondent vasquez judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 a of dollar_figure for its taxable_year ending date although respondent gave alternative grounds for each adjustment in the notice_of_deficiency her first ground in regard to petitioner's cost_of_goods_sold and net_operating_loss was sec_6038a which grants the commissioner the authority to determine in her sole discretion the cost_of_goods_sold and expenses arising out of transactions between a domestic_corporation and a related foreign counsel of record during the trial and briefing of this case was martin a schainbaum unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure corporation the sec_6038a issues as resolution of the sec_6038a issues could negate the need for a trial of issues involving sec_482 sec_482 was an alternative ground for the adjustments we conducted a separate trial of the sec_6038a issues with this background in mind the issues for decision are whether sec_6038a applies to petitioner for its tax_year ending date and if so whether there was a failure to authorize petitioner as its parent's agent under sec_6038a and if so whether respondent's determination under sec_6038a reducing petitioner's cost_of_goods_sold by dollar_figure was an abuse_of_discretion whether respondent's determination under sec_6038a eliminating petitioner's nol carryforward of dollar_figure was an abuse_of_discretion whether petitioner may deduct consulting fees of dollar_figure and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence references to abuse_of_discretion unless otherwise indicated are in the context of a sec_6038a analysis petitioner's entitlement to the consulting fee deduction is not a sec_6038a issue see infra findings_of_fact petitioner asat inc is a corporation organized under the laws of california at the time the petition was filed its principal_place_of_business was in palo alto california petitioner's organizational structure from date to at least date a period which includes petitioner's fiscal_year ended date the year in issue petitioner was a wholly owned subsidiary of asat ltd a hong kong corporation during its fiscal_year ended date asat ltd wa sec_85 percent owned by a subsidiary of qpl international holdings ltd qpl a bermuda corporation with offices in hong kong mr li tung lok mr li was chairman of the board and the largest single shareholder of qpl during and petitioner became percent owned by worltek international ltd worltek a domestic_corporation organized in california when worltek purchased percent of petitioner's stock directly from petitioner on date on date qpl acquired percent of the stock of worltek hence petitioner once again became an indirect subsidiary of qpl petitioner's busine sec_5 petitioner located semiconductor companies customers that wanted their semiconductor dies put into an assembly package these customers contracted with petitioner for assembly service sec_5 unless otherwise indicated descriptions of petitioner's business pertain to its fiscal_year ending date to be provided by asat ltd petitioner's foreign parent customers provided the product by drop shipment directly to asat ltd in hong kong for assembly petitioner coordinated the transaction sometimes handling the freight forwarding asat ltd invoiced petitioner which then invoiced its customer for the agreed upon purchase_price the contract_price after the customer paid petitioner the contract_price petitioner paid the invoice received from asat ltd by remitting percent of the contract_price to asat ltd retaining percent for itself during the fiscal_year immediately prior to the year in issue petitioner paid asat ltd percent of the amounts collected from petitioner's customers petitioner reported its receipt of the contract_price on its federal corporate_income_tax return tax_return as gross_receipts or sales petitioner reported its payments to asat ltd for assembly services under cost_of_goods_sold the 6-percent retained portion of the contract_price will sometimes be referred to as the gross_profit spread for convenience petitioner and respondent referred to the gross_profit spread as a commission and to the 6-percent amount as the commission rate at trial and on brief for convenience although the gross_profit spread is similar to a commission we are dealing with respondent's determination of the proper amount of petitioner's payments to its parent not with the proper amount of a commission paid_by the parent to petitioner the reason petitioner remitted the entire contract_price to asat ltd in the tax_year ending date is not in the record the characterization of the payments in question as cost_of_goods_sold rather than as a deduction does not affect the continued asat ltd had no sales people located in the united_states during its fiscal_year ended date petitioner made purchases on behalf of asat ltd there were no written agreements between petitioner and asat ltd regarding the purchases petitioner made on asat ltd 's behalf petitioner paid for all advertising in the united_states for itself and asat ltd internal_revenue_service irs audit of petitioner respondent's examination of petitioner's tax_year ending date hereinafter the examination began when a notification of the examination was sent to petitioner on date the examination continued until date the date the statutory_notice_of_deficiency was issued nanette alexander hamilton was the international examiner who examined petitioner's tax_return for the tax_year ended date during the examination ms hamilton met with petitioner's tax counsel martin schainbaum and with fe maliwat robert borawski and conrad chapple all representatives of petitioner ms maliwat was petitioner's controller from date to date in addition to providing documents to ms hamilton ms maliwat responded to inquiries and explained certain aspects of petitioner's business operations mr borawski was petitioner's counsel and corporate secretary during continued outcome of this case the examination mr chapple has been petitioner's chief financial officer and senior executive vice-president from date to the present prior to mr chapple was president of worltek during the examination ms hamilton issued information document requests idr's to petitioner ms hamilton asked for the agreements and the basis of how the pricing commissions and service rates were established between petitioner and asat ltd as well as agreements between petitioner asat ltd and unrelated parties petitioner never provided these documents though petitioner provided copies of invoices to show actual pricing by letter dated date ms hamilton advised petitioner's tax counsel that she relied on sec_6038a as her authority to request the documents ms hamilton requested a worldwide organization chart hong kong income_tax returns filed by asat ltd an audited financial statement of asat ltd covering the period under examination internal financial statements of asat ltd broken down by product line and subsidiary location and business plans market studies feasibility studies corporate minutes etc conducted or developed by asat ltd in relation to the organization and expectations for petitioner this documentation was requested again in a sec_6038a summons issued on date during a meeting on date mr schainbaum advised ms hamilton that petitioner would not produce the information requested on the grounds that the taxpayer is not asat ltd during the meeting on date ms hamilton advised ms maliwat of sec_6038a that respondent had the authority to request documents concerning asat ltd and that she needed the documents to conduct the examination the worldwide organization chart the hong kong income_tax returns audited financial statements and certain internal financial statements of asat ltd were provided to respondent on date after the statutory_notice_of_deficiency was issued no business plans market studies feasibility studies or corporate minutes were provided to respondent we cannot tell from the record whether these items existed or were in the possession of petitioner ms hamilton notified petitioner's representatives including mr borawski during a meeting on date that she was considering an upward adjustment in petitioner's gross_profit spread to percent by lowering its cost_of_goods_sold petitioner's business as described by petitioner's representatives to ms hamilton during the examination ms hamilton was told by mr borawski and ms maliwat that petitioner provided advertising for the assembly services of asat ltd during the initial interview of the examination mr borawski advised ms hamilton that petitioner's business was contract representative services for asat ltd during the initial interview ms hamilton recorded in her notes that she was told by mr borawski and ms maliwat that petitioner was at risk of loss if collection of accounts_receivable was not made that petitioner provided warranties for the assembly services of asat ltd and that petitioner provided a 30-day warranty on workmanship and labor ms maliwat explained to ms hamilton that petitioner purchased on behalf of asat ltd some materials and equipment however the purchasing effort did not require substantial time or effort as there were probably only five purchases a week irs's application of sec_6038a a notice of noncompliance on date respondent sent a certified letter to petitioner and petitioner's counsel requesting that petitioner be authorized as agent of asat ltd pursuant to the provisions of sec_6038a and sec_1_6038a-5 income_tax regs when respondent issued the request for authorization of agent to petitioner worltek owned percent of petitioner's stock petitioner advised respondent by letter dated date that agency status has not been granted to asat inc from asat ltd petitioner did however obtain an authorization of agent from asat ltd on date after the notice_of_deficiency was issued on date respondent sent petitioner a certified letter notifying petitioner that respondent was considering application of sec_6038a hereinafter sometimes referred to as the noncompliance penalty for failure to provide an authorization of agent on date respondent sent petitioner a certified letter notifying petitioner that she had applied the noncompliance penalty because petitioner had not provided respondent with its appointment as agent for asat ltd and that the noncompliance penalty would be reflected in a notice_of_deficiency respondent also informed petitioner that she would be applying the noncompliance penalty for failure to comply with a summons that she issued to petitioner b information in commissioner's possession at the initial interview of the examination on date petitioner's representatives provided ms hamilton with the following documents a b c d e f g h i j k advertising brochures and folders table of contents organization asat inc chart of accounts trial balance asat inc general ledger fy cash receipts fy asat inc cash disbursements fy asat inc sales journal fy asat inc freight invoice journal fy adjusting entries asat inc intercompany_transactions fy interco form_1120 and form_1120 l m n o all of these documents were in respondent's possession at the time the notice_of_deficiency was issued respondent also had the following documents in her possession when the notice_of_deficiency was issued a correspondence between petitioner petitioner's counsel and respondent b c d e f notes taken by ms hamilton initial interview questions and notes of the initial interview the manufacturers' agents national association mana materials duns market identifier for petitioner dated date and a copy of petitioner's tax_return for the fiscal_year ended date c information not available or not in existence petitioner did not provide to respondent any budget plans work plans business plans or other documents showing the expected income and expenses of petitioner for the years ending date through date nor did petitioner provide to respondent any price lists or price guidelines showing the prices charged by petitioner and or asat ltd to third parties petitioner did not make available to respondent any advertising copy press releases brochures videos or other documents distributed to third parties concerning the services offered by either petitioner or asat ltd during the years ending date through date during the examination ms hamilton requested information regarding how petitioner's gross_profit spread was set on sales of asat ltd 's assembly services neither petitioner nor asat ltd provided any documentation to ms hamilton regarding how petitioner's gross_profit spread was set on sales of asat ltd 's assembly services petitioner did not provide ms hamilton with any information as to which company petitioner or asat ltd set the gross_profit spread during the examination petitioner did not provide respondent with any documentation on petitioner's anticipated costs profits or break-even points from its transactions with asat ltd we cannot tell whether this information was not available or was not in existence petitioner did not provide ms hamilton with an analysis or projection of income or expenses for petitioner petitioner did not know what commission rate it would need to charge asat ltd in order to be profitable d application of sec_6038a the internal_revenue_manual provides procedures for the use and application of sec_6038a ms hamilton followed the internal_revenue_manual procedures during the examination in this case during the examination ms hamilton was also auditing another taxpayer that provided services similar to those provided by petitioner that is selling the integrated circuit assembly services of its foreign parent the other taxpayer received a commission rate ranging from to percent the other taxpayer had three separate divisions two of these divisions were distributors of goods the third division was similar to petitioner in that it found customers for the integrated circuit assembly services of the foreign parent there was separate_accounting for each activity the division which found customers for the services of the foreign parent had no warehousing expenses and no inventory to assist in her determination as to the appropriate amount of petitioner's gross_profit spread ms hamilton consulted with an economist employed by respondent ron mcginley during the examination ms hamilton related to mr mcginley what petitioner's representatives told her about petitioner's business and what petitioner's functions were with respect to its sales mr mcginley provided ms hamilton with information from the examination of another taxpayer presenting an issue concerning services rendered similar to that in petitioner's case mr mcginley advised ms hamilton that based upon the functions performed and risks borne by petitioner a gross_profit spread of to percent was appropriate during the examination mr mcginley provided copies of the following documents to ms hamilton a b c d e the mana research bulletin survey of sales commissions the mana research bulletin survey of sales commissions an article entitled compensating manufacturers' agents guidelines for determining agency commissions fees and incentive programs an article entitled guidelines for determining agency commissions fees incentive programs and the mana survey of manufacturers' sales agency annual revenues and expenses the mana research bulletins provide data concerning the sales commissions charged by agents to their principals the mana research bulletin states typically an agent and a manufacturer will offer what they feel is a fair rate for the work to be done when they negotiate their contract but in general fair is a figure whereby both parties can make money and where both are pleased with the arrangement the important point to remember is that a commission rate should be determined empirically to insure that you and your agencies can make money--read profits decide specifically what the agent is expected to do in order to receive his basic commission compensation determine what services in addition to those needed to determine the basic commission rate will be needed determine whether the additional services will be paid for as increased commissions or as special fees t he one factor that ultimately rules the marketplace is whether or not the agent feels he or she can make a decent living with a given commission w hile many agents receive most of their income as sales commissions many are also paid fees for special services the typical manufacturers' agency today is as likely to perform some special marketing tasks for its principals as it is to do its main job of selling the products ms hamilton interpreted the mana research bulletins as making it clear that if entities perform additional functions they should be compensated--additionally compensated for those functions the mana research bulletin reports sales commission rates in the categories high low and average in the product category of electronic technical products the mana research bulletins show commission ranges of dollar_figure percent to dollar_figure percent in and dollar_figure percent to dollar_figure percent in the average rates in those years were dollar_figure percent and dollar_figure percent respectively petitioner performed functions and other activities in addition to selling the services of asat ltd ms hamilton read the mana materials prior to determining her adjustment to petitioner's gross_profit spread ms hamilton prepared a what if scenario showing the resulting profit attributable to petitioner for gross_profit spreads of percent through percent in her report on form_4665 report transmittal ms hamilton states providing a commission gross_profit spread in the upper range insures that the tp will report profits from its activities in no case should the commission be reduced below percent ten percent is the lowest commission which would result in profit see what-if scenario workpaper if the gross_profit spread was below percent there would be no tax_liability ms hamilton testified that there would be no need to process the case if no additional tax_liability would result ms hamilton was guided by temporary regulations under sec_482 which indicated that ranges should be used even though she believed the regulations did not apply retroactively as a result of the examination and based upon the information she had ms hamilton determined that based on the additional functions petitioner performed it should receive a gross_profit spread above the average commission rate shown in the mana research bulletin for sales services alone for the additional services and functions ms hamilton determined that petitioner should be compensated an additional percent above the average rate of approximately percent as shown in the mana materials ms hamilton was told by mr borawski that in his opinion the industry average for this type of commission gross_profit spread wa sec_5 percent ms hamilton knew of mr borawski's years of experience in the industry ms hamilton considered mr borawski's opinion but did not adopt it in forming her conclusion e deficiency_notice the notice_of_deficiency was mailed to petitioner on date the notice_of_deficiency states as required by sec_6038a of the internal_revenue_code and sec_1_6038a-5 of the income_tax regulations the foreign related_party asat ltd with which you have engaged in transactions has failed to provide the internal_revenue_service an authorization of agent within days of the request by letter from the internal_revenue_service dated date see sec_1_6038a-5 of the income_tax regulations therefore the noncompliance penalty adjustment under sec_6038a has been imposed accordingly your cost_of_goods_sold consulting fees expense net_operating_loss_deduction has been determined based on information available to the internal_revenue_service consulting fees in mr li contacted a friend mr chapple president and 50-percent_shareholder of worltek and thereafter hired worltek to perform an evaluation or review of petitioner during and two employees of worltek mr combs and mr smith performed services that were billed to petitioner mr combs worked half-time for worltek and half-time for petitioner there were no written contracts relating to the hiring or retention of worltek employees by petitioner during and worltek sent petitioner the following invoices date description amount consultant fees for w d smith for the calendar month of november dollar_figure consulting fees for w d smith and edward combs for the month of date big_number consultant fees for w d smith and edward combs for the calendar month of march consultant fees for w d smith and edward combs for the calendar month of april big_number big_number to bill for consulting fees for the month of date william d smith edward g combs big_number big_number these invoices were marked either payable upon receipt or payable on sight handwritten notations on the invoices indicate that petitioner paid them promptly the record does not show what percentage of time mr smith worked for petitioner these invoices were provided to respondent in response to an idr the record does not show if these were the only invoices sent by worltek to petitioner worltek's total was incorrect opinion the interpretation and application of sec_6038a involve issues of first impression there are but two published case sec_12 that discuss sec_6038a in her notice_of_deficiency respondent cited the sec_6038a noncompliance penalty as statutory support for her determination sec_6038a is available to respondent if a taxpayer fails to maintain specified records and to honor a summons as required by sec_6038a or if a taxpayer fails to obtain authorization to be a related foreign corporation's agent as required by sec_6038a as respondent's notice_of_deficiency relies on sec_6038a we focus on that section and its relationship to sec_6038adollar_figure a whether sec_6038a applies to petitioner sec_6038a provides in pertinent part asat inc v united_states aftr 2d ustc par big_number n d cal nissei sangyo am ltd v united_states aftr 2d ustc par big_number n d ill the notice_of_deficiency is predicated on the failure by petitioner to obtain asat ltd 's authorization of agent petitioner's failure however to comply with the summons issued by respondent as required by sec_6038a and to seek timely judicial review of the notice of noncompliance as required by sec_6038a appears to provide respondent with an additional ground for applying the noncompliance penalty adjustment of sec_6038a see asat inc v united_states supra sec_6038a information with respect to certain foreign-owned corporations a requirement --if at any time during a taxable_year a corporation hereinafter in this section referred to as the reporting_corporation -- is a domestic_corporation and is 25-percent foreign-owned such corporation shall furnish at such time and in such manner as the secretary shall by regulations prescribe the information described in subsection b and such corporation shall maintain such records as may be appropriate to determine the correct treatment of transactions with related parties as the secretary shall by regulations prescribe c definitions --for purposes of this section-- 25-percent foreign-owned --a corporation is 25-percent foreign-owned if at least percent of-- a the total voting power of all classes of stock of such corporation entitled to vote or b the total value of all classes of stock of such corporation is owned at any time during the taxable_year by foreign_person hereinafter in this section referred to as a 25-percent_foreign_shareholder hence recordkeeping reporting and authorization of agent requirements under sec_6038a apply to reporting corporations who have transactions with related parties reporting_corporation sec_6038a defines a reporting_corporation as a domestic_corporation that is 25-percent foreign-owned meaning ownership by one foreign_person of either percent of the voting_stock or percent of the value of all classes of the domestic corporation's stock a foreign_person is any person who is not a united_states_person under sec_7701 including a corporation sec_6038a sec_1_6038a-1 income_tax regs petitioner stipulated that it always has been a corporation and from date to date that it was wholly owned by a foreign_corporation asat ltd consequently petitioner is a reporting_corporation for its year ending date the taxable_year covered by the notice_of_deficiency related_party sec_6038a defines a related_party to include any 25-percent_foreign_shareholder of the reporting_corporation asat ltd owned percent of petitioner at all times during the year in issue thus asat ltd is a related_party to petitioner for its taxable_year ending date transaction sec_1_6038a-2 income_tax regs provides a definition of transaction in the context of triggering form_5472 filing_requirements a reportable_transaction is any transaction of the types listed in paragraphs b and of this section sec_1_6038a-2 income_tax regs provides in part foreign related_party transactions for which only monetary consideration is paid or received by the reporting_corporation if the related_party is a foreign_person the reporting_corporation must set forth on form_5472 the dollar amounts of all reportable_transactions for which monetary consideration was the sole consideration paid or received during the taxable_year of the reporting_corporation the types of transactions described in this paragraph are v consideration paid and received for technical managerial engineering construction scientific or other services x other_amounts paid or received not specifically identified in this paragraph b to the extent that such amounts are taken into account for the determination and computation of the taxable_income of the reporting_corporation the above provisions defining a transaction are very broad indeed petitioner does not dispute and we hold that it engaged in transactions with a related_party for its taxable_year ending date when it contracted with and paid for assembly services by asat ltd petitioner nevertheless maintains that sec_6038a is inapplicable for the reasons set forth below before those reasons are examined however a review of the statute's background is in order to provide context to an analysis of the statute and the parties' arguments background of sec_6038a sec_6038a as originally enacted in imposed reporting requirements on foreign controlled u s_corporations and branches of foreign_corporations the omnibus budget reconciliation act of publaw_101_239 103_stat_2358 added record maintenance requirements that were broadened by the omnibus budget reconciliation act of publaw_101_ sec a 104_stat_1388 to affect all open years the irs issued final implementing regulations on date sec_1_6038a-1 income_tax regs fed reg date sec_6038a was drafted to aid the irs in enforcement of sec_482 its sponsors in the house of representatives described it as an effort to improve the enforceability of sec_482 h rept pincite the irs had experienced difficulties obtaining information from foreign parents of u s_corporations see 561_fsupp_354 c d cal the noncompliance penalty of sec_6038a is among the principal enforcement mechanisms of the statute sec_6038a provides applicable rules in cases of noncompliance -- if the rules of this paragraph apply to any transaction-- a the amount of the deduction allowed under subtitle a for any amount_paid or incurred by the reporting_corporation to the related_party in connection with such transaction and b the cost to the reporting_corporation of any property acquired in such transaction from the related_party or transferred by such corporation in such transaction to the related_party shall be the amount determined by the secretary in the secretary's sole discretion from the secretary's own knowledge or from such information as the secretary may obtain through testimony or otherwise contentions of the parties petitioner contends that sec_6038a does not apply because it was not percent owned by a foreign_corporation when respondent requested the authorization of agent on date petitioner further contends that worltek a domestic_corporation became a successor_in_interest to asat ltd when worltek on date purchased newly issued stock from petitioner and became its 95-percent shareholder under sec_1_6038a-5 income_tax regs a successor_in_interest to a related_party must execute the authorization of agent as described in paragraph b of this section petitioner finally contends that sec_6038a is not operative because it was a legal impossibility for petitioner to obtain the authorization of agent petitioner argues that since it exercised considerable effort to obtain the authorization of agent from asat ltd with no success and since it did not have the power to compel asat ltd to grant the authorization of agent then it should not be penalized under sec_6038a respondent argues that sec_6038a is applicable to petitioner as it is undisputed that petitioner was a reporting_corporation during the year ending date according to respondent the status of a corporation as a 'reporting corporation' for a particular year is unaffected by subsequent events respondent correctly points out that neither sec_6038a the regulations thereunder nor the legislative_history contains any provision permitting a reporting_corporation to avoid the requirements and penalties of that section for a particular year because of a subsequent change in stock ownership it is equally true however that sec_6038a the regulations thereunder and the legislative_history make no mention of the issue whatsoever the issue is not whether petitioner was a reporting_corporation for the year in issue--it was--but whether sec_6038a applies for the year in issue an issue of first impression discussion we begin our analysis with the well-established rule that statutory construction begins with the language of the relevant statute 447_us_102 statutes are to be read so as to give effect to their plain and ordinary meaning unless to do so would produce absurd or futile results 310_us_534 see 84_tc_756 moreover where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 96_tc_895 83_tc_742 we may use legislative_history to clarify an ambiguous statute 103_tc_481 affd 70_f3d_142 d c cir even where the statutory language appears clear we may seek out any reliable evidence as to legislative purpose id the statute applies to a reporting_corporation if at any time during a taxable_year it has transactions with related parties sec_6038a we have already established that petitioner was a reporting_corporation that had transactions with a related_party during the year in issue the phrase if at any time during a taxable_year relates to the taxable_year that the reporting_corporation has a transaction with a related_party likewise sec_6038a provides in part the rules of paragraph the noncompliance penalty shall apply to any transaction between the reporting_corporation and any related_party who is a foreign_person unless such related_party agrees in such manner and at such time as the secretary shall prescribe to authorize the reporting_corporation to act as such related party's limited agent emphasis added again the relevant time period is when the transaction took place this interpretation is consistent with the intent of congress as shown by legislative_history congress intended for the irs to have access to the information necessary to determine if related_party transactions complied with sec_482 the relevant time period for establishing a taxpayer's status as a reporting_corporation is when the transaction s took place the statute speaks in those terms as stated by the supreme court in 464_us_206 our duty then is to find that interpretation which can most fairly be said to be imbedded in the statute in the sense of being most harmonious with its scheme and with the general purposes that congress manifested nlrb v lion oil co 352_us_282 frankfurter j concurring in part and dissenting in part petitioner would have us read into sec_6038a the additional requirement that petitioner be a reporting_corporation at the time the request for authorization of agent is made upon it by the irs if the statute could be rendered inapplicable by subsequent ownership changes in a reporting_corporation then it might lose a substantial part of its efficacy for its stated purpose a subsequent change_of_ownership in the reporting_corporation after the taxable_year containing the transactions in question does not insulate petitioner from the application of sec_6038a petitioner further contends that sec_6038a is not operative because it was a legal impossibility for petitioner to obtain the authorization of agent more accurately stated petitioner contends that it was not able to compel its onetime parent to provide the authorization of agent a subsidiary is generally not in the position to compel its parent to perform any act such is the nature of a parent subsidiary relationship the legislative_history to sec_6038a discusses the situation where a related_party which is not known to be such by the reporting_corporation at the time the two conduct a transaction refuses to authorize the reporting_corporation to act as its agent in that situation the reporting_corporation would generally be subject_to the disallowance rule noncompliance penalty with respect to transactions with the related_party taking place prior to the time the reporting_corporation became aware that sec_6038a would apply see h rept pincite although this result could be called harsh the house report anticipated that no exception would be made unless among other conditions the reporting_corporation did not know or have reason to know that it was conducting transactions with a related_party id there is no evidence and petitioner does not argue that it did not know that it was engaged in transactions with its sole shareholder during petitioner's tax_year we reject petitioner's argument that sec_6038a should not apply because petitioner allegedly was unable to compel its onetime sole shareholder to authorize petitioner as its agent for purposes of sec_6038a we deal next with petitioner's successor_in_interest argument the term successor_in_interest is not defined in sec_6038a or its regulations petitioner argues that worltek a domestic_corporation is a successor_in_interest to asat ltd since worltek replaced asat ltd as majority shareholder in petitionerdollar_figure asat ltd did not sell its stock in petitioner to worltek rather after the year in issue petitioner issued stock to worltek which diluted the interest of asat ltd in petitioner from percent to percent respondent correctly points out that one of the purposes of sec_6038a is to allow the irs to obtain the records of a foreign related party's transactions with a domestic_corporation through the issuance of a summons see s comm prt pincite therefore successor_in_interest must be interpreted in that light for sec_6038a to accomplish its purpose the irs must be able to compel production of records from the party that has possession of or controls the records of the related party's transactions in this case the records sought are asat ltd 's a foreign related_party not worltek's worltek succeeded to nothing of asat ltd 's we conclude that worltek is not a successor_in_interest sec_1_6038a-5 income_tax regs provides that a successor_in_interest to a related_party must authorize the reporting_corporation to act as agent petitioner argues that since worltek is a domestic_corporation it cannot be required to comply with sec_1_6038a-5 income_tax regs which provides that upon request by the service a foreign related_party shall authorize as its agent solely for purposes of sec_7602 sec_7603 and sec_7604 the reporting_corporation with which it engages in transactions emphasis added the latter provision however does not define successor_in_interest we shall nevertheless address the issue of whether worltek is a successor_in_interest to asat ltd and thus would be the proper party to execute the authorization of agent to asat ltd as that term is used in sec_1_6038a-5 income_tax regs in sum we hold that sec_6038a does apply to petitioner b failure to designate agent issue the sec_6038a noncompliance penalty is operative in this case if petitioner did not comply with sec_6038a which provides e enforcement of requests for certain records -- agreement to treat corporation as agent --the rules of paragraph shall apply to any transaction between the reporting_corporation and any related_party who is a foreign_person unless such related_party agrees in such manner and at such time as the secretary shall prescribe to authorize the reporting_corporation to act as such related party's limited agent solely for purposes of applying sec_7602 sec_7603 and sec_7604 with respect to any request by the secretary to examine records or produce testimony related to any such transaction or with respect to any summons by the secretary for such records or testimony the appearance of persons or production of records by reason of the reporting_corporation being such an agent shall not subject such persons or records to legal process for any purpose other than determining the correct treatment under this title of any transaction between the reporting_corporation and such related_party petitioner stipulated that it did not obtain the authorization of asat ltd to be its agent until after the notice_of_deficiency was issued sec_1_6038a-5 income_tax regs requires that the authorization be provided to the irs within days after the irs requests it petitioner failed to meet the deadline c abuse_of_discretion issue standard of proof the standard of review of respondent's determination under sec_6038a is liberal whereas the word discretion does not appear in sec_482 when the noncompliance penalty of sec_6038a applies the amount of the deduction and the cost of any property shall be the amount determined by the secretary in the secretary's sole discretion from the secretary's own knowledge or from such information as the secretary may obtain through testimony or otherwise emphasis added the conference committee report offers guidance to a court reviewing respondent's determination under sec_6038a the conferees intend that a taxpayer seeking judicial review of the exercise of the secretary's sole discretion under the noncompliance rules shall bear the burden_of_proof by clear_and_convincing evidence that the secretary abused that discretion the conferees do not intend to foreclose a court from overturning a determination by the secretary that was proven by clear_and_convincing evidence either to have been made with improper motive or to have been clearly erroneous by reference to all reasonably credible interpretations or assumptions of facts on the other hand the conferees do not expect a court to overturn a determination unless it could do so even after accepting as true all allegations and inferences that may support the secretary's position h conf rept pincite the conference committee report also states under the conference agreement in cases of noncompliance the amount of any deduction for any amount_paid or incurred to the related_party by the reporting_corporation or the cost of property transferred between such persons shall be determined by the secretary in the secretary's sole discretion based on the secretary's own knowledge or from such information as the secretary may choose to obtain the conferees wish to clarify that the exercise of the secretary's sole discretion to establish allowable amounts of deductions and the cost_of_goods_sold in the event of noncompliance shall be subject only to limited judicial review in addition the conferees do not expect a court to overturn a determination on grounds that the secretary might have sought to obtain additional information but failed to do so id pincite the standard of proof is not identical to that in a sec_482 case--proving that the commissioner's allocations are arbitrary capricious or unreasonable rather the standard of proof under sec_6038a requires petitioner to show by clear_and_convincing evidence and without reference to information not in respondent's possession or knowledge when the determination was made that respondent's determination was made with an improper motive or is clearly erroneous in light of all reasonably credible interpretations or assumptions of facts petitioner has not argued improper motive on the secretary's part the parties do not disagree on what information was in respondent's possession when she issued the notice_of_deficiency and determined that petitioner's cost_of_goods_sold and net_operating_loss should be adjusted downward based on that information and that information alone we must decide if respondent abused her discretion applying the standard set forth above in determining the deficiency under sec_6038a petitioner's expert report petitioner submitted an expert report15 the report by dr clark chandler which opined that it was an abuse_of_discretion for respondent to have determined that petitioner should have received a 15-percent commission gross_profit spread dollar_figure respondent objected to the admission of the report we allowed the report into evidence subject_to respondent's objection however we advised the parties that they could address the issue of the report's admissibility on brief we found the report to be of no help to petitioner's case specifically the report utilized information not in respondent's possession and did not accept as true credible allegations and inferences that may support the secretary's position moreover the report equivocated while purporting to form a conclusion it is impossible for me to verify the reasonableness of the ie's international examiner conclusions the role of an expert is to assist the trier of fact to understand the evidence or to dr clark chandler prepared a report entitled asat inc an economic evaluation of the international examiner's methodology and resulting adjustment dr chandler is an economist with economic consulting services the parties stipulated that dr chandler is an expert in the area of intercompany_pricing under sec_482 dr chandler received his ph d degrees from the university of michigan in and he has previously testified in numerous cases before this court as an expert witness in intercompany_pricing dr chandler also referred to the gross_profit spread as a commission determine a fact in issue fed r evid under sec_6038a we are reviewing whether respondent abused her discretion in reducing petitioner's cost_of_goods_sold the report itself cannot be considered as evidence of the proper gross_profit spread since it was not in respondent's possession at the time the determination under sec_6038a was made the only function the report can serve is to help us evaluate the information that was in respondent's possession at the time the determination was made the report failed to perform that function the report is not appropriate expert testimony because it purports to apply a legal standard see 92_tc_101 as explained above the test is not identical to a sec_482 test which is dr chandler's area of expertise we are not holding that an expert report is never appropriate in a sec_6038a case only that to be considered the report must be helpful in light of the standard of review called for by the statute dr chandler's report did not provide assistance in that respect respondent's sec_6038a determination petitioner had no documentation to show how its gross_profit spread was set respondent based her determination of a percent gross_profit spread on three main factors a experience with a similar taxpayer ms hamilton was examining a taxpayer with a separate division that conducted a business similar to petitioner's that taxpayer engaged in selling the services of its foreign parent to assemble integrated circuits did not maintain inventory and had no warehousing expenses the taxpayer a u s subsidiary received commissions ranging from to percent from its foreign parent b irs economist ms hamilton received advice from an irs economist ron mcginley ms hamilton described to mr mcginley petitioner's business and its relationship to its foreign parent he told her that he had experience in determining an appropriate commission rate for services and that he was currently examining a company that provided services similar to those provided by petitioner mr mcginley also told ms hamilton that petitioner should be compensated for each additional function performed on behalf of its foreign parent based on his experience mr mcginley told ms hamilton that a to 15-percent commission range would be appropriate c mana survey mr mcginley also gave ms hamilton research bulletin surveys prepared by mana the mana survey the mana surveys provided data concerning the sales commissions charged by manufacturing agents to their principals in brief the mana survey indicated that a commission rate should enable the agent to make a profit and that additional services warrant additional fees in the product category of electrical technical products the mana survey reported that commissions ranged from percent to dollar_figure percent in and dollar_figure percent to dollar_figure percent in respondent asked for and did not receive information from petitioner regarding its contractual relationship with asat ltd specific pricing policies cost analysis projections budgets or their negotiations in deciding on the proper gross_profit spread ms hamilton used the above factors to determine a basic gross_profit spread of percent and then added percent percent total to compensate petitioner for the services that it rendered to asat ltd in addition to locating customers petitioner's argument petitioner argues that we may find respondent's determination to be clearly erroneous by focusing on either her results or her methodology petitioner argues that it should be able to present evidence expert testimony to show the correct costs and expenses based on the information available not to be confused with information in respondent's possession to the respondent petitioner states that a commission rate gross_profit spread of percent was determined by market conditions and is economically realistic and reasonable to support its claim petitioner cites a statement by mr borawski an officer and employee of petitioner that the industry average for commissions i sec_5 percent petitioner also refers the court to dr chandler's report in support of petitioner's commission rate petitioner argues that the irs economist was unauthorized irs personnel not assigned to the case and that respondent should have made him available for trialdollar_figure petitioner requests that the court draw an adverse inference from respondent's not calling the economist as a witness petitioner further argues that the international examiner erroneously relied on noncomparable mana surveys petitioner cites sec_482 cases for the proposition that the use of industry averages is not appropriate unless the data is representative of the taxpayer petitioner points out that it is not in the manufacturing business and that the mana survey deals with manufacturers' agents petitioner also argues that ms hamilton erroneously made an increase to her commission rate adjustment beyond her base adjustment petitioner argues that since the mana survey cannot be shown to have used comparable companies it is impossible to know what services are included in the base commission rate finally petitioner argues that ms hamilton's use of the what if scenario shows that she backed into the 15-percent despite knowing the economist's identity before petitioner prepared its pretrial memorandum and that respondent did not intend to call the economist as a witness petitioner did not attempt to subpoena the economist until the day of the trial gross_profit spread therefore petitioner argues that the determination is an abuse_of_discretion application of law to facts petitioner would like us to perform a sec_482 analysis such an analysis would not be appropriate petitioner after failing to provide respondent with basic information about its related_party transactions argues that respondent determined an incorrect gross_profit spread petitioner's attack on respondent's results--that respondent's gross_profit spread is not as accurate as petitioner's--ignores the purpose of the statute sec_6038a was enacted to insure that the irs either would have timely access to the information necessary to make a complete analysis of costs between related parties or the right to make an adjustment based solely on the information that it did have whether the taxpayer can later justify a cost is irrelevant accordingly the amounts established by the secretary cannot be overturned by a court on the basis that they diverge from actual costs or other_amounts incurred or on the basis that they do not clearly reflect income the fact that amounts established by the secretary can be proven to be clearly erroneous by reference to information or materials that were not within the secretary's knowledge or possession would not alone in the conferees' view be sufficient cause for a court to redetermine allowable amounts of deductions and the costs of goods sold h conf rept pincite petitioner argues that ms hamilton should have accepted mr borawski's opinion that the 6-percent gross_profit spread was determined by market conditions and is economically realistic and reasonable since mr borawski had years of experience in the industry suffice it to say that the irs is not required to accept the assertions of interested parties on faith in fact the legislative_history also addressed this point similarly the exercise of the secretary's sole discretion in determining how much weight if any to give to any individual document or other item of information that has been submitted is subject_to the same scope of review ie proof by clear_and_convincing evidence that the secretary abused that discretion while accepting as true all allegations and inferences that may support the secretary's position id petitioner's argument that ms hamilton used an unauthorized irs economist is without merit the case cited by petitioner does not support its argumentdollar_figure nor will we draw an adverse inference from respondent's not calling the irs economist as a witness it is not up to respondent to prove that her determination is correct it is petitioner who has the heavy burden if a party fails to introduce evidence within that party's possession we may presume in some circumstances that if produced the evidence would be unfavorable to that party 6_tc_1158 affd 162_f2d_513 10th cir this is true where the party which does not produce the evidence has the burden of 368_fsupp_863 d d c proof or the other party has established a prima facie case id petitioner has the burden_of_proof and has not made a prima facie showing of the facts which it wishes to establish by adverse inference petitioner knew the identity of the irs economist in ample time to call him as a witness but failed to do so under these circumstances we shall not draw an adverse inference against respondent petitioner argues that ms hamilton erroneously relied on mana surveys which in petitioner's view did not involve comparable companies or transactions although petitioner is not in the manufacturing business it performs a service similar to a manufacturer's commissioned agent taking into account the materials within respondent's possession at the time of making the sec_6038a determination we are not persuaded that respondent's reliance on the mana survey was misplaced petitioner argues that the what if scenario shows that ms hamilton backed into the 15-percent gross_profit spread and that her suggestion that a 10-percent spread would ensure a profit shows that the determination was arbitrary ms hamilton did calculate the minimum spread necessary for petitioner to show a profit the mana research bulletin states typically an agent and a manufacturer will offer what they feel is a fair rate for the work to be done when they negotiate their contract but in general fair is a figure whereby both parties can make money and where both are pleased with the arrangement the important point to remember is that a commission rate should be determined empirically to insure that you and your agencies can make money--read profits it was not an abuse of the commissioner's discretion under sec_6038a to assume that a fair gross_profit spread is one that would allow petitioner to make an overall profit petitioner also argues that ms hamilton erroneously increased the gross_profit spread beyond the base adjustment from to percent however petitioner admits that it performed additional services for asat ltd given the latitude mandated by sec_6038a we cannot say that the commissioner abused her discretion by increasing the base spread by 5-percent for the additional services even without the mana survey ms hamilton's and the irs economist's experiences with similar taxpayers support a gross_profit spread in the to 15-percent range establishing that the irs's determination was not an abuse_of_discretion we hold that petitioner has failed to show a sec_6038a abuse_of_discretion in respondent's determination d nol no nol deduction is allowed since it was created using a percent gross_profit spreaddollar_figure petitioner admits that a percent gross_profit spread in earlier years would eliminate its nol deduction petitioner's gross_profit spread for the tax_year appears to be zero e consulting fees the deductibility of the consulting fees is not a sec_6038a issue since it does not involve a transaction with a foreign related_party the consulting payments were made by petitioner to worltek a domestic_corporation that was not related to petitioner at the time the parties presented evidence on the consulting fee issue and argued it on brief therefore we shall decide the issue see rule b deductions are a matter of legislative grace petitioner has the burden of showing that it is entitled to any deduction claimed rule a 292_us_435 to be entitled to a business_expense deduction for consulting fees under sec_162 petitioner must prove that the expenses were ordinary and necessary paid_or_incurred in carrying_on_a_trade_or_business incurred during the taxable_year in which the taxpayer seeks to deduct them and paid_by the person to whom the services were rendered sec_162 respondent argues that the consulting expenses were the expenses of asat ltd or qpl and thus not deductible by petitioner we need not decide the issue on that ground as petitioner has failed to show that the consulting fee expense was ordinary and necessary whether an expenditure is ordinary and necessary is generally a question to fact 320_us_467 to be necessary within the meaning of sec_162 an expense need be appropriate and helpful to the taxpayer's business 290_us_111 the requirement that an expense be ordinary connotes that the transaction which gives rise to it must be of common or frequent occurrence in the type of business involved 308_us_488 citing welch v helvering supra pincite we question whether the consulting fees were determined on an arm's-length basis mr li and mr chapple were friends worltek a corporation owned percent by mr chapple eventually acquired percent of petitioner qpl a corporation whose majority shareholder was mr li later acquired worltek there is no evidence in the record of how the consulting fees were determined the monthly amounts which were usually billed on the 10th of each month were for the half-time services of mr combs and the services of mr smith the monthly fees ranged from dollar_figure for just mr smith to dollar_figure big_number big_number these relatively large amounts--given the size of petitioner's business--were promptly paid even though there was no written contract between petitioner and worltek and the invoices themselves provided almost no detail there is no evidence in the record of the skills mr combs and mr smith may have possessed to warrant such consulting fees we hold that petitioner has failed to prove that the consulting fees were ordinary and necessary business_expenses f sec_6662 accuracy-related_penalty sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in sec_6662 including negligence or disregard of rules or regulations respondent asserts that the entire underpayment of petitioner's tax was due to negligence or intentional disregard of rules or regulations sec_6662 as under the predecessor section covering the addition_to_tax for negligence sec_6653 petitioner bears the burden_of_proof on the penalty in issue rule a 85_tc_934 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances neely v commissioner supra disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs the accuracy-related_penalties of sec_6662 do not apply with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his or her proper tax_liability id reliance on a return preparer however may relieve a taxpayer from the addition_to_tax for negligence where the taxpayer's reliance is reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 a taxpayer however is not relieved from liability for the addition_to_tax for negligence merely by shifting the responsibility to a tax professional 57_tc_781 reliance on an expert is not an absolute defense but is a factor to be considered freytag v commissioner supra pincite a taxpayer's reliance must be in good_faith and demonstrably reasonable 91_tc_396 affd without published opinion 940_f2d_1534 9th cir freytag v commissioner supra pincite in such a case a taxpayer will be entitled to rely upon an expert's advice even if the advice should prove to be erroneous 86_tc_492 affd on other issues 864_f2d_1521 10th cir 47_tc_399 affd per curiam 398_f2d_832 6th cir the ultimate responsibility for a correct return lies with the taxpayer who must furnish the necessary information to the agent who prepared the return enoch v commissioner supra pincite in other words reliance upon expert advice will not exculpate a taxpayer who supplies the return preparer with incomplete or inaccurate information 14_tc_255 in this decision except for the consulting fee issue among the rules or regulations to be considered for applying the negligence_penalty are sec_6038a and the accompanying regulations respondent argues that petitioner did not keep the records required by sec_6038a and did not provide an authorization of agent when repeatedly asked to do so by respondent respondent argues that petitioner ignored the requirements of sec_6038a by not keeping records from which respondent could determine the correct_tax treatment of transactions between petitioner and asat ltd citing sec_1_6038a-3 income_tax regs respondent points out that petitioner's tax_return_preparer a c p a from deloitte touche informed petitioner in writing that it noted concern in the level of documentation and in intercompany_pricing respondent further argues that petitioner has not introduced any evidence that it has reasonable_cause for failure to comply with sec_6038a petitioner argues that the evidence adduced at bar demonstrates that petitioner was not negligent petitioner charged a commission rate to asat ltd the average commission rate i sec_5 under all the circumstances of industry competition and individual customer order specifications there is substantial economic justification for the rate used by petitioner and reported on its income_tax return petitioner further argues that its c p a used boiler plate language regarding intercompany_transaction recordkeeping requirements finally petitioner argues that it gave its tax_return_preparer the information necessary to prepare its return unfortunately for petitioner the evidenced adduced at bar does not demonstrate that the industry average commission rate wa sec_5 percent petitioner confuses the self-serving unsupported testimony of its officer with proof saying something is so does not make it so petitioner had no records whatsoever to document how it determined the value of asat ltd 's services a requirement under sec_6038a petitioner has not shown that it attempted to comply with the recordkeeping requirements of the statute petitioner cannot escape the penalty by blaming its tax_return_preparer petitioner's tax_return_preparer warned petitioner that intercompany_transactions require documentation that this warning was boiler plate does not make it any less true we hold that petitioner has failed to prove that it was not negligent on the sec_6038a issues petitioner has offered no evidence that it was not negligent in deducting the consulting fees and does not address the issue on brief respondent's determination of the applicable penalty must be sustained as petitioner has not met its burden_of_proof on this issue to reflect the foregoing decision will be entered for respondent
